Name: Commission Regulation (EEC) No 1377/84 of 17 May 1984 repealing Regulation (EEC) No 958/84 regarding the temporarily suspending of advance fixing of the import levy for common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/32 Official Journal of the European Communities 18 . 5 . 84 COMMISSION REGULATION (EEC) No 1377/84 of 17 May 1984 repealing Regulation (EEC) No 958/84 regarding the temporarily suspending of advance fixing of the import levy for common wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Commission Regulation (EEC) No 958/84 of 6 April 1 984 (3), as last amended by Regulation (EEC) No 11 54/84 (4), suspended the advance fixing of the import levy for common wheat ; Whereas the grounds for the said suspension of advance fixing no longer remain ; whereas the suspen ­ sion of advance fixing for the product in question should therefore be discontinued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 958/84 is hereby repealed. Article 2 This Regulation shall enter into force on 1 8 May 1 984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6. 1982, p. 1 . (J) OJ No L 97, 7 . 4. 1984, p. 25 . (4) OJ No L 111 , 27. 4. 1984, p. 58 .